Citation Nr: 1045385	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-27 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a skin condition to 
include facial rosacea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1978 to June 1995.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating decision of 
the Salt Lake City, Utah RO.  An RO hearing was held in May 2007.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to the matters on appeal.  See 
38 C.F.R. § 3.159 (2010).

Regarding all three claims on appeal, the Veteran was scheduled 
for VA examinations in early June 2007 for which the record 
indicates that he failed to appear.  The RO issued a Statement of 
the Case (SOC) in July 2007 based on this information.  In 
correspondence attached to his VA Form 9 (substantive appeal) 
received in August 2007, the Veteran stated that his examinations 
were rescheduled and that he indeed was examined by VA later in 
June 2007.  In later correspondence he indicates that the 
examination took place in July 2007.  He identifies the examiner, 
and indicates he was given photographs to forward to the RO 
(which were returned to him apparently not considered).  The RO 
did not address these allegations; the file was forwarded for 
appellate review.  

The Board finds no reason to question the RO's determination that 
examinations were necessary in these matters.  If, as the Veteran 
alleges, he was indeed afforded VA examinations in June or July 
2007, the reports of the examinations are critical evidence in 
VA's possession which must be considered.  Conversely, if the 
examinations did not take place, as alleged, the Veteran's 
credibility would be placed in question.  

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for exhaustive 
development to secure, for association with 
the claims file, copies of the reports of the 
VA examinations the Veteran alleges he 
received for the disabilities at issue.  He 
must provide any assistance required in this 
matter (e.g., if further identifying 
information is needed).  If it is determined 
that the rescheduled examinations did not 
take place, such findings must be reconciled 
with the Veteran's allegations (with the RO 
addressing any credibility questions raised).  

2.  If the examinations did take place, but 
the reports are for some reason unavailable, 
the RO should arrange for the examinations to 
be again rescheduled.   The RO should arrange 
for a dermatological examination of the 
Veteran to determine the nature and likely 
etiology of his skin condition(s), and in 
particular whether or not any such disability 
is related to his active duty service.  The 
Veteran's claims file (including this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  Based on 
examination of the Veteran and review of his 
claims file, the examiner should provide an 
opinion responding to the following:  

(a)	Please identify (by medical 
diagnosis) the Veteran's current skin 
disability/disabilities.

(b)	As to each skin disability entity 
diagnosed, please indicate what is the 
most likely etiology for any such skin 
disability?  Specifically, is it at least 
as likely as not (a 50% or greater 
probability) that it was incurred in the 
Veteran's active duty service?  

The examiner must explain the rationale for 
all opinions.  

3.  If there is no report of such, the RO 
should also arrange for an orthopedic 
examination of the Veteran to determine the 
nature and likely etiology of his low back 
and left ankle disabilities, and in 
particular whether or not such disabilities 
are related to his active duty service.  The 
Veteran's claims file (including this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  Based on 
examination of the Veteran and review of his 
claims file, the examiner should provide an 
opinion responding to the following:  

(a)	 Please identify (by medical 
diagnosis) the Veteran's current low back 
disability/disabilities and left ankle 
disability/disabilities.

(b)	 As to each low back and/or left 
ankle disability entity diagnosed, please 
indicate what is the most likely etiology 
for any such disability?  Specifically, is 
it at least as likely as not (a 50% or 
greater probability) that it was incurred 
in the Veteran's active duty service?  

The examiner must explain the rationale for 
all opinions.  

4.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

